DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.

Regarding the 101 rejection, applicant has amended the claims to apparently overcome the 101 rejection as being directed to the abstract idea; however, upon further consideration the examiner has determined that the amendments are not sufficient to overcome the previous 101 rejection.  Amendments to include “a processor” and “a vibration sensor” add additional elements; however, these elements do not integrate the abstract idea into a practical application since they are merely a conventional tool for acquiring data, and general purpose computing elements that are used as tools for implementing and performing the calculations identified as the abstract idea.  The claims also include additional limitations of: “generating a control signal for controlling an engine based on the calculated frequency components” that is considered to be an additional element/step beyond that of the abstract idea itself.  However, this limitation has been determined under step 2A to not be sufficient to integrate the abstract idea into a practical application.  The examiner has identified this addition element to fail to integrate into a practical application because it both adds insignificant extra-solution activity, and does no more than generally link the use of the abstract idea to a particular technological field of use.  The examiner contends that the frequency analysis and computations of the abstract idea are directed to specific improvements into the calculation of the frequency spectra and do not have any particular impact on the control or ways of control of the engine and therefore is merely tangentially related to the control of the engine.  For these reasons, the rejection under USC 101 of claims 1-4 is maintained.

Applicant’s arguments, filed 1/14/2022, with respect to claims 1-2 have been fully considered and are persuasive.  The claim interpretation under USC 112(f) of claims 1-2 has been withdrawn.  Applicant has amended the claims to remove the use of “means” and instead recites “vibration sensor” and “processor” therefore the use of USC 112(f) is no longer present.

Applicant’s arguments, filed 1/14/2022, with respect to claims 1-4 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 1-4 has been withdrawn.  Applicant’s amendment to the claims have further clarified and defined the metes and bounds of “inner product” as well as clarified that the updating based on the thus obtained value being added to a previous inner product.

Applicant’s arguments, filed 1/14/2022, with respect to claims 1-4 have been fully considered and are persuasive.  The rejection under USC 102(a)(1) of claims 1-4 has been withdrawn.  Upon further consideration, and remarks by the applicant’s representative, examiner agrees that the claimed invention overcomes the teachings of the closest available prior art.  In particular, examiner acknowledges that nothing taught by the prior art is directed to the specific technique for improving the calculation of the inner product that includes “a difference between a latest data among the predetermined number of sampling data at the time of calculation and an oldest data among the predetermined number of sampling data at the time of a previous calculation respectively by the first kernel function and the second kernel function at the time of calculation” and then “adds a thus obtained value to a previous inner product obtained at the time of the previous calculation, to thereby update the inner product.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical algorithm for calculating a spectrum considered to be directed to an abstract idea that includes the limitations: “calculate an inner product of a predetermined number of sampling data obtained by the sampling and a predetermined first kernel function and a predetermined second kernel function, respectively, wherein the inner product includes a summation of sinewave components of the predetermined number of sampling data and a summation of cosine components of the predetermined number of sampling data, 
calculate frequency components of the predetermined number of sampling data to obtain a plurality of spectra respectively for predetermined frequencies by calculating a square root of a sum of squares based on the calculated inner products
wherein the processor is configured to calculate a difference between a latest data among the predetermined number of sampling data at the time of calculation and an oldest data among the predetermined number of sampling data at the time of a previous calculation respectively by the first kernel function and the second kernel function at the time of calculation, and adds a thus obtained value to a previous inner product obtained at the time of the previous calculation, to thereby update the inner product”
This judicial exception is not integrated into a practical application because the additional elements “a vibration sensor” and “generate a control signal for controlling an engine based on the calculated frequency components” adds insignificant extra solution activity and do no more than generally link the use of a judicial exception to a particular technological field.  Furthermore, the additional element “a processor coupled to the vibration sensor” merely implements computing elements as a tool for performing the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements ““a vibration sensor” and “a processor” are determined to be routine and conventional elements that obtain data (i.e. sampling) and perform the computations of the abstract idea itself.

Claim 3 is directed to a corresponding method to claim 1 and is therefore directed to an abstract idea for the same reasons stated above, and does not include any additional limitations beyond the abstract idea itself.
	
Claim 2 and 4 are dependent claims to claims 1 and 3 and is therefore directed to an abstract idea for the same reasons stated above.  Further, claims 2 and 4 add further limitations that are considered part of the abstract idea itself and do not include any additional elements that integrate the abstract idea into a practical application.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

Claims 1 and 2 distinguish over the closest available prior art Kitamura et al. (US 8731856), Hagari (US 7788022) and Saito et al. (US 9394836) because the prior art, either singularly or in combination, fails to anticipate or render obvious a spectrum calculation device “wherein the processor is configured to calculate a difference between a latest data among the predetermined number of sampling data at the time of calculation and an oldest data among the predetermined number of sampling data at the time of a previous calculation respectively by the first kernel function and the second kernel function at the time of calculation, and adds a thus obtained value to a previous inner product obtained at the time of the previous calculation, to thereby update the inner product” in combination with all other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)

Claims 3 and 4 distinguish over the closest available prior art Kitamura et al. (US 8731856), Hagari (US 7788022) and Saito et al. (US 9394836) because the prior art, either singularly or in combination, fails to anticipate or render obvious a spectrum calculation method “wherein a difference between a latest data among the predetermined number of sampling data at the time of calculation of the inner product and an oldest data among the predetermined number of sampling data at the time of a previous calculation is respectively multiplied by the first kernel function and the second kernel function at the time of calculation, and a thus obtained value is added to a pervious inner product obtained at the time of the previous calculation, to thereby update the inner product” in combination with all other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Saito et al. (US 9394836) discloses an internal combustion engine control apparatus includes a pseudo knock determination unit that determines whether or not a pseudo knock has been produced in a knock detection window, based on at least one of the frequency, and includes a moving-average processing unit that sets a second period to a period that is approximately the same as a first period, in the case where it has been determined that the pseudo knock was not produced, and that does not implement moving-averaging or sets the second period to a period that is narrower than the first period, in the case where it has been determined that a pseudo knock was produced.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/               Examiner, Art Unit 2865      

/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865
04/28/2022